DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the irregular surface of the bumper plate comprises at least one hole as stated in claim 4 and (2) a length and width of the bumper plate is adjustable to provide an asymmetrical structure of the inner wall as stated in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis in the written specification for the following:
(1) the irregular surface of the bumper plate comprises at least one hole as stated in claim 4;
(2) a length and width of the bumper plate is adjustable to provide an asymmetrical structure of the inner wall as stated in claim 5; and 
(3) the bumper plate comprises a sensing means to sense the movement of impact load of the fluid.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, line 1 recites “a transportation means for storing fluid.”  The means plus function limitation is thus “means for storing fluid.”  Until such time as applicant modifies the means plus function limitation, e.g., as by adding a reference to “a tank,” “a reservoir,” “a vessel” or “a container,” the means plus function limitation invokes 112 (f).  The word “transportation” might modify the means plus function limitation as being a reference to, e.g., a transportation setting.  However, “transportation” doesn’t recite sufficient structure, material, or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transportations means" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "further comprising: a plurality of bumper plates …" in line 1.   There is no distinction of whether the plurality of bumper plates which claim 10 further comprises are more of the type of bumper plate of claim 1, e.g., of a first type, or are the plurality of bumper plates which claim 10 further comprises are of a second type different than the type of bumper plate of claim 1, e.g., of a second type.  Is the bumper plate of claim 1 included in the plurality of bumper plates of claim 10?  As claim 10 now reads and is interpreted, there are at least three bumper plates.
Claim 10 recites the limitation "the bumper plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Which of the three bumper plates is being referenced?
Claim 10 recites the limitation "the transpiration means" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yarnall (US 1528003).
Re claims 1-3, 7-8 and 11, Yarnall discloses a transportation means for storing fluid (cylindrical casing 10) therein comprising: a bumper plate (bumper 14) is installed to a fixed axis connected to an inner wall (connected to inner wall through elements 12, 13, 15, 16, 17, 20, 22, 23) of the transportation means and suitable to reduce sloshing of the fluid or to control an impact load resulting from fluid (anything floating on the surface acts to suppress wave action or reduce sloshing of the fluid), wherein the bumper plate is adapted to rotate (wave action would rotate the bumper in many directions and about many axes and the up-down motion controlled by filling and discharge of content) in the up, down, left, right of the transportations means, or wherein the bumper plate is adapted to rotate about Y axis or Z axis among X, Y, Z axis when Y axis direct to upward of the transportation means, and Z axis is perpendicular to Y axis and parallel to the inner wall of the transportation means.
Re claim 2, predetermined inclined angle of conical portion of bumper 14.
Re claim 3, top surface of bumper 14 is irregular.
Re claim 7, bumper becomes thinner from bottom end to top end (see Fig. 4 cross section).
Re claim 8, the bottom surface of the bumper plate facing the inner wall (bottom wall) is parallel to the inner wall, and the top surface of the bumper plate opposite to the inner wall (bottom wall) is inclined at a predetermined angle.
Re claim 11, floating means is disc-shaped shell 12.
Re claims 1-4, 6, 8, Yarnall discloses a transportation means for storing fluid (cylindrical casing 10) therein comprising: a bumper plate (entire structure of elements 12, 13, 14, 15, 16, 17, 18, 19) is installed to a fixed axis connected to an inner wall (connected to inner wall through elements      20, 22, 23) of the transportation means  and suitable to reduce sloshing of the fluid or to control an impact load resulting from fluid (anything floating on the surface acts to suppress wave action or reduce sloshing of the fluid), wherein the bumper plate is adapted to rotate (wave action would rotate the bumper in many directions and about many axes and the up-down motion controlled by filling and discharge of content) in the up, down, left, right of the transportations means, or wherein the bumper plate is adapted to rotate about Y axis or Z axis among X, Y, Z axis when Y axis direct to upward of the transportation means, and Z axis is perpendicular to Y axis and parallel to the inner wall of the transportation means.
	Re claim 2, predetermined inclined angle of conical portion of part 13.
Re claim 3, top surface of part 13 is irregular.
Re claim 4, the irregular surface of the top surface of part 13 has a hole.
Re claim 6, the thickness of the bumper plate is constant from one end to the other end.

Claim(s) 1-4, 8 and 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hutter et al. (US 6176133) (Hutter).
Hutter discloses a transportation means for storing fluid (tank 10) therein comprising: a bumper plate (float 20) is installed to a fixed axis connected to an inner wall (connected to inner top wall as shown in Fig. 1) of the transportation means and suitable to reduce sloshing of the fluid or to control an impact load resulting from fluid (anything floating on the surface acts to suppress wave action or reduce sloshing of the fluid), wherein the bumper plate is adapted to rotate [arc of rotation of float arm 22 and float 20 rotate arm about z axis perpendicular to y axis (vertical axis)] in the up, down, left, right of the transportations means, or wherein the bumper plate is adapted to rotate about Y axis or Z axis among X, Y, Z axis when Y axis direct to upward of the transportation means, and Z axis is perpendicular to Y axis and parallel to the inner wall of the transportation means.

Claim(s) 1, 2, 6, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ikeda et al. (US 5887616) (Ikeda).
Ikeda discloses a transportation means for storing fluid (tank body 1) therein comprising: a bumper plate (supplementary plate 17) is installed to a fixed axis connected to an inner wall (connected to inner top wall as shown in Fig. 6) of the transportation means and suitable to reduce sloshing of the fluid or to control an impact load resulting from fluid (anything floating on the surface acts to suppress wave action or reduce sloshing of the fluid), wherein the bumper plate is adapted to rotate [arc of rotation of float arm 4, float 3 and plate 17 rotate arm about z axis perpendicular to y axis (vertical axis)] in the up, down, left, right of the transportations means, or wherein the bumper plate is adapted to rotate about Y axis or Z axis among X, Y, Z axis when Y axis direct to upward of the transportation means, and Z axis is perpendicular to Y axis and parallel to the inner wall of the transportation means.
Re claim 9, the sensing means is any of the various fluid level sensing components (e.g., element 20 of Fig. 35 and 36).
Re claim 11, floating means is float 3.
Re claim 12, the surface of the bumper plate is fixed by partition film 13 as shown in Fig. 5 and 6 on to at least one edge or corner to support the transportation means.

Claim(s) 1, 3-4, 11 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ramsay (US 2009/0078705).
Ramsay discloses a transportation means for storing fluid (tank 12) therein comprising: a bumper plate (any of the damper elements 30, 40, 60) is installed to a fixed axis connected to an inner wall (connected to inner side wall as shown in Fig. 1) of the transportation means and suitable to reduce sloshing of the fluid or to control an impact load resulting from fluid (anything floating on the surface acts to suppress wave action or reduce sloshing of the fluid), wherein the bumper plate is adapted to rotate [arc of rotation of tether 70 as shown by Fig. 3, 4 and 5 rotate arm about z axis perpendicular to y axis (vertical axis)] in the up, down, left, right of the transportations means, or wherein the bumper plate is adapted to rotate about Y axis or Z axis among X, Y, Z axis when Y axis direct to upward of the transportation means, and Z axis is perpendicular to Y axis and parallel to the inner wall of the transportation means.
Re claims 3 and 4, damper element 40 has an irregular surface with a hole 50.
Re claim 11, floating means is damper element 40.
Re claim 12, the surface of the bumper plate is fixed by tether 70 as shown in Fig. 1 on to at least one edge or corner to support the transportation means.

Claim(s) 1, 3-4, 6 and 9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kaminski (US 4744247).
Ramsay discloses a transportation means for storing fluid (housing for sensor 2) therein comprising: a bumper plate (float 2.4) is installed to a fixed axis connected to an inner wall (connected to top or bottom wall of housing as shown in Fig. 2) of the transportation means and suitable to reduce sloshing of the fluid or to control an impact load resulting from fluid (anything floating on the surface acts to suppress wave action or reduce sloshing of the fluid), wherein the bumper plate is adapted to rotate [float moves up and down and there is enough play with the diameter of holes for resistance strip 2.5 and contact strip 2.6 and the strips that allow rotation along several axes] in the up, down, left, right of the transportations means, or wherein the bumper plate is adapted to rotate about Y axis or Z axis among X, Y, Z axis when Y axis direct to upward of the transportation means, and Z axis is perpendicular to Y axis and parallel to the inner wall of the transportation means.
Re claim 9, the sensing means of sensor 2 detects liquid level.

Allowable Subject Matter
Claims 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733